DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al. (US 20160284854).
Regarding claim 1, Okazaki discloses (Figs. 1A-63) a liquid crystal display device, comprising: a transistor (100), the transistor comprises: a first gate electrode (104, 813) on a first substrate (102, 600, 811, 2510); a second gate electrode (120b, 819b) having a region overlapping the first gate electrode: an oxide semiconductor layer (108c) between the first gate electrode and the second gate electrode; a first insulating layer (106, 815) between the first gate electrode and the oxide semiconductor layer; a second insulating layer (116, 823, 825) between the oxide semiconductor layer and the second gate electrode; and a first oxide conductive layer (108a) and a second oxide conductive layer (108b) disposed between the first insulating layer and the oxide semiconductor layer and disposed with the first gate electrode (104) and the second gate electrode (120b) sandwiched from both sides, a pixel electrode (120a, 819a) between the first insulating layer and the second insulating layer; and a common electrode (829) having a region overlapping with the pixel electrode and on the second insulating layer, wherein the pixel electrode is continuous from the second oxide conductive layer, and the first gate electrode (104, 813) and the second gate electrode (120b, 819b) are electrically connected by a first contact hole (152b, 152c) through the first insulating layer and the second insulating layer in a region outside the oxide semiconductor layer. 
Regarding claim 2, Okazaki discloses (Figs. 1A-63) the first oxide conductive layer (108a) and the second oxide conductive layer (108b) are in contact with a surface of the oxide semiconductor layer (108c) on the first gate electrode side.
Regarding claim 3, Okazaki discloses (Figs. 1A-63) the pixel electrode (120a, 819a)  has a flat plate shape, and the common electrode (640, 829) has at least one slit (647).
Regarding claim 5, Okazaki discloses (Figs. 1A-63) the oxide semiconductor layer includes a first region on the first insulating layer side and a second region on the second insulating layer side, and a carrier concentration of the second region is lower than a carrier concentration of the first region (sections 0152-0155, 0183).
Regarding claim 6, Okazaki discloses (Figs. 1A-63) a second substrate (601, 2570) facing the first substrate (600, 2510); a liquid crystal layer (650, 2529) between the first substrate and the second substrate; a sealing member (2560) between the first substrate and the second substrate and surrounding the liquid crystal layer; a terminal electrode (2519) on the first substrate and disposed outside the second substrate; and a wiring (2511) connected to the terminal electrode, wherein the wiring is disposed between the first substrate and the first insulating layer, and intersects the sealing member.
Regarding claim 7, Okazaki discloses (Figs. 1A-63) a liquid crystal display device, comprising: a transistor (100), the transistor comprises: a first gate electrode (104, 813) on a first substrate (102, 600, 811, 2510); a second gate electrode (120b, 819b) having a region overlapping the first gate electrode: an oxide semiconductor layer (108c) between the first gate electrode and the second gate electrode; a first insulating layer (106, 815) between the first gate electrode and the oxide semiconductor layer; a second insulating layer (116, 823, 825) between the oxide semiconductor layer and the second gate electrode; and a first oxide conductive layer (108a) and a second oxide conductive layer (108b) disposed between the first insulating layer and the oxide semiconductor layer and disposed with the first gate electrode (104) and the second gate electrode (120b) sandwiched from both sides, a pixel electrode (120a, 819a) between the first insulating layer and the second insulating layer; and a common electrode (829), wherein the pixel electrode is electrically connected to the second oxide conductive layer, and the first gate electrode (104, 813) is electrically connected to the second gate electrode (120, 819b) by a first contact hole (152b, 152c) through the first insulating layer and the second insulating layer in a region outside the oxide semiconductor layer.
Regarding claim 8, Okazaki discloses (Figs. 1A-63) the first oxide conductive layer (108a) and the second oxide conductive layer (108b) are in contact with a surface of the oxide semiconductor layer (108c) on the first gate electrode side.
Regarding claim 9, Okazaki discloses (Figs. 1A-63) the pixel electrode and the common electrode are comb-shaped and arranged to bite each other (Fig. 36).
Regarding claim 11, Okazaki discloses (Figs. 1A-63) the oxide semiconductor layer includes a first region on the first insulating layer side and a second region on the second insulating layer side, and a carrier concentration of the second region is lower than a carrier concentration of the first region (sections 0152-0155, 0183).
Regarding claim 12, Okazaki discloses (Figs. 1A-63) a second substrate (601, 2570) facing the first substrate (600, 2510); a liquid crystal layer (650, 2529) between the first substrate and the second substrate; a sealing member (2560) between the first substrate and the second substrate and surrounding the liquid crystal layer; a terminal electrode (2519) on the first substrate and disposed outside the second substrate; and a wiring (2511) connected to the terminal electrode, wherein the wiring is disposed between the first substrate and the first insulating layer, and intersects the sealing member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Lee et al. (US 8427607).
Regarding claim 4, Okazaki does not necessarily disclose a common wiring of the same layer as the first gate electrode, wherein the common electrode is electrically connected to the common wiring by a second contact hole through the first insulating layer and the second insulating layer.
Lee discloses (Figs. 1-5) a common wiring (106) of the same layer as the first gate electrode (108), wherein the common electrode (170) is electrically connected to the common wiring by a second contact hole through the first insulating layer (110) and the second insulating layer (140, 143) (col. 5 lines 12-14, col. 8 lines 37-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee to reduce manufacturing steps of the display.
Regarding claim 10, Okazaki does not necessarily disclose a common wiring of the same layer as the first gate electrode, wherein the common electrode is electrically connected to the common wiring by a second contact hole through the first insulating layer and the second insulating layer.
Lee discloses (Figs. 1-5) a common wiring (106) of the same layer as the first gate electrode (108), wherein the common electrode (170) is electrically connected to the common wiring by a second contact hole through the first insulating layer (110) and the second insulating layer (140, 143) (col. 5 lines 12-14, col. 8 lines 37-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee to reduce manufacturing steps of the display.
Allowable Subject Matter
Claims 13-18 are considered allowable subject matter.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display device of claims 13-18, in particular the limitations of a first pixel electrode between the first substrate and the first insulating layer; and a second pixel electrode, wherein the first pixel electrode and the second pixel electrode are electrically connected to a wiring extending from the second oxide conductive layer, and the first gate electrode is electrically connected to the second gate electrode by a first contact hole through the first insulating layer and the second insulating layer in a region outside the oxide semiconductor layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871